 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     KASEY F. HOFFMAN,                                 Case No. 2:16-cv-03030-TLN-EFB (PC)
12
                                            Plaintiff, [PROPOSED] ORDER GRANTING
13                                                     APPLICATION TO MODIFY
                    v.                                 SCHEDULING ORDER
14

15   S. PALAGUMMI, et al.,
16                                       Defendant.
17

18         Defendant applied for modification of the deadlines within the scheduling and

19   discovery order. Defendant requested the dispositive motion deadline be reset, if necessary, after

20   resolution of Defendant’s pending motion for summary judgment on failure to exhaust grounds.

21   Good cause appearing, Defendant’s Application is GRANTED. The Court will reset the

22   scheduling order deadlines, if necessary, after resolution of Defendant’s pending motion for

23   summary judgment.

24         IT IS SO ORDERED.

25   DATED: May 9, 2019.
26

27

28

                                                            [Proposed] Order (2:16-cv-03030-TLN-EFB (PC))
